 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHospital Housekeepers of America, Inc., and LouiseE. Zagacki. Case 7-CA- 14416September 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBFIRS MURPIHYANI) TRUFISI)AI.IOn June 26, 1978, Administrative Law Judge Jen-nie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt her recommended Order.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs. I makethe following:FINI)INGS ANI) C(N( I. SI()NS1. IJURISDI)i( I ONRespondent. a Michigan corporation with principal of-fices in Harper Woods, Michigan, is engaged in providinghousekeeping services for medical centers and hospitals. in-cluding the operation at Holy ('ross Hospital, Detroit,Michigan. the only fiacility involved herein. During the yearpreceding issuance of the complaint, a representative pe-riod, Respondent, in the course and conduct of its businessoperations, had gross revenues in excess of $500.000 andpurchased cleaning supplies and other goods and materialsvalued in excess of $60,000, of which goods and materialsvalued in excess of $50,000 were received at locations ofRespondent within the State of Michigan directly from lo-cations outside the State of Michigan.The Respondent admits, and I find, that it is now andhad been at all times material herein an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDER11. 1111 All!(il)VIOAIIONSORDERPursuant to Section 10(c) of the National iaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby' is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's estabhlished policy not tooverrule an Administrative l.asw Judge's resolutions with respect to credibil-ity unless the clear preponderance ,of all of the relevant evidence convincesus that the resolutions are incorrect Standard DOr Waill Products, Inc.. 91NLRB 544 (195(0). enid. 8 F.2d 362 (('.A 3, 1951), We have carefullyexamined the record and find no basis for reversing her findings.L)ECISIONSiAIliIENI ()IF ti CASIJI:NNI- M. SARRI( A, Administrative L[.aw Judge: This is aproceeding under Section 10(b) of the National Labor Rela-tions Act, as amended (29 U.S.C. §151, etl seq.), hereinafterreferred to as the Act. Based on charges filed on September21, 1977, a complaint was issued on November 10, 1977,presenting allegations that Hrospital Housekeepers of Amer-ica, Inc., hereinafter referred to as the Respondent, com-mitted unftair labor practices within the meaning of' Section8(a)( 1) and Section 2(6) and (7) of the Act. The Respondenttiled an answer denyring that it committed the violations ofthe Act alleged. Upon due notice, the case was heard beforeme at Detroit, Michigan, on April 26 and May 3, 1978.Representatives of all parties entered appearances and hadan opportunity to participate in the proceeding.It is alleged in the complaint that Respondent dischargedthe (Charging Party, Louise E. Zagacki, on August 26, 1977,because she had engaged in protected concerted activity. Inits answer, Respondent asserts that Zagacki was dischargedfor cause, namely, violations of w ork standards, violationsof hospital rules, patient complaints, and poor quality work.all of which were documented. and for which Zagacki hadreceived counseling and warnings in an attempt to assist herin correcting her "misdeeds." but which persisted.Zagacki worked for Respondent some 14 months, fromJune 25. 1976, until her discharge on August 26. 1977, as ahousekeeper on the 7:30 a.m. to 3 p.m. shift at Holy (rossHospital in L)etroit. tinder the direction and supervision ofday-shift supervisors Johnnie Williams and Juliana Rietsch,Zagacki was assigned as a floater or relief housekeeper,which meant she had no permanent location assignmentbut received a location assignment for each day from thesupervisor. Each area of the hospital requiring daily clean-ing is assigned a regular housekeeper, who works 5 days aweek. A group of relief housekeepers are assigned generallyfor 2 days in one area, for 2 more days in another area, andfor their fifth day either to another area, to the administra-tive offices of the hospital, to the administrative offices ofthe Respondent, or to the Nunnery. Wherever possible, arelief housekeeper is assigned as regular relief to the sameareas. Housekeepers have a supply cart for their use, whichis kept in the linen closet at each location. Housekeepersreceive a half-hour break for lunch and a half-hour coffee-break which all are required to take at the same time in thehospital cafeteria, where a group of housekeepers. as a mat-ter of practice, gather at one table.TIhe General Counsel established by credible testimonythat during August a group of' 9 or 10 of the newer house-238 NLRB No. 47306 HOSPITAL HOUSEKEEPERS 01 AMERICAkeepers, including Zagacki. who habitually gathered at onetable, complained among themselves because part-timehousekeepers who worked 2 or 3 days a week were receiv-ing more pas than they were for a 40-hour week, as werecertain senior housekeepers. Additionally, they complainedamong themselves of what they viewed as favored treat-ment being accorded the housekeeper who was regularlyassigned to keep the lobby clean, and of unfairness to cer-tain individuals of their number. Specific instances talkedabout among themselves included the fact that one of theirnumber. who had a hearing disability and had been as-signed to the lobby location while the regular lobby house-keeper was on an extended medical absence, was being dis-placed upon that individual's return, whereas another oftheir number had lost her regular location assignment whenshe was absent for a much shorter period of time due toillness. At the morning coffeehreak on August 26. 1977,these particular complaints were restated and reviewed bythe housekeepers, at which time Zagacki suggested thatthey should all get in her car and go see Mr. Bowen, pres-ident of Respondent. to have a "gripe session" with himbecause she was "sure Mr. Bowen did not know what wasgoing on." That morning a part-time worker named Sophiehad joined their group and was present during some of theconversation but left a few minutes before the end of thebreak period. As the break period was concluding Supervi-sor Williams came to their table and informed the house-keepers that they were to report immediately tfor a meetingin John '1. Glass' office.At this meeting Glass, director of housekeeping and thehighest official of Respondent at the location, informed thehousekeepers that he had a complaint from the Sister aboutseveral of the housekeepers going earls to coffee and com-ing back late, and the same vwith respect to lunch. He alsotold the housekeepers that there had been a lot of hospitaltalk and vicious gossip around the table in the lunchroomand that this was to stop. lie informed the housekeepersthat they could talk about their husbands, their boyfriends,and their children, and anything else, but to keep theirmouths shut about hospital matters.At 3:30 that afternoon. Zagacki was summoned by Wil-liams to Glass' office. Williams remained in the office whileGlass told Zagacki she was discharged. The reason given toZagacki for the discharge by Glass was poor work, repeatedwarnings for excessive talking, and incidents of selling itemsin the hospital, which was against the rules. Williams leftthe office. and Zagacki remained for a further conversationwith Glass. during which reference was made to rumorscirculating in the hospital concerning an illicit affair alleg-edly between (ilass and the lobby housekeeper.Respondent presented testimony and evidence relating toa number of incidents spread throughout her employmentwherein Zagacki was verbally cautioned, and on two occa-sions reassigned. because of her excessive talking or inap-propriate talking. Additionalls. she was cautioned aboutselling greeting card and gift items on the hospital premises.which was forbidden by the rules, and about failure to com-plete her cleaning work because of the time spent talkingwith patients. I lowever, none of these events had resulted ina reprimands suspension, or threat of discharge.John (ilass testified that on the evening of August 25 hereceived a telephone call from the husband of the lobbyhousekeeper. The husband stated that a neighbor informedhim Zagacki was spreading rumors about an affair betweenGlass and his wife. The next morning, August 26. at 7:30.Glass testified, he received a phone call from Sister Regi-nald, the administrator of the hospital. In this call he wasadvised by Sister Reginald that her executive secretary hadoverheard housekeepers in the cafeteria talking about pa-tient problems and other confidential information concern-ing Sister Reginald's vacation plans. Therefore. Glass calledthe meeting in which he informed the housekeepers thatthere was malicious gossip and confidential hospital infobr-mation being discussed in the lunchroom; that Sister Regi-nald was aware of this and wanted it stopped immediately:and that henceforth they were to talk about other things or"keep their damn mouths shut." and abide by the break-time. Glass further testified that after he had dischargedZagacki he asked her whether she had said anything to aneighbor of the lobby housekeeper inferring her involve-ment in an affair with Glass. Zagacki told him that such arumor was all over the hospital, and did not deny talkingabout it. Glass further testified that in many verbal repri-mands and counseling sessions he had with Zagacki he nev-er suspended her because he felt from the mans conversa-tions she had with him concerning her personal problemsthat she needed the money. However, on August 26, 1977.at some time between receipt of the call from Sister Regi-nald and the time he called the meeting, he reached theconclusion that Zagacki's talking problem would neverchange and decided to terminate her emplosment. (ilassdenied that Sophie Starzek, a housekeeper who had workedat the hospital for many sears but was retired on SocialSecurity and who worked on weekends ftr Respondent.ever had a conversation with him in which she passed oninformation about emploNees and that he had any conser-sation with Sophie Starzek on August 26. Neither theneighbor nor the husband of the lobbN housekeeper norSister Reginald were presented as witnesses to xerit\ Gilass'testimony.Zagacki steadtfastly denied repeated verbal criticisms.warnings, and reprimands because of her talking with pa-tients. nurses, and other housekeepers. She did not denyparticipating in spreading the rumor of Glass' alleged affairwith the lobbN housekeeper. and testified that during themorning coffeebreak of August 26. before the meeting, shehad made the statement with reference to the lobby house-keeper's return to work. that "it was not who you knew orwhat you knew but who you laid." The General Counsel,similarly, did not call upon the neighbor or the husband orSister Reginald to refute Glass' testimony. Nor did he pre-sent housekeeper Sophie Starzek to testify or anyone else toestablish that she reported the housekeepers' conversationson this or any past occasion.Although the variations and self-contradictions con-tained in Glass' testimony in other respects lend little sup-port for crediting his recital of events immediately preced-ing the discharge. I am also faced with the fact that theevidence presented by the General Counsel fails to establishthat Respondent was aware of the discussions among theemployees during lunch and cofleebreaks concerning theirworking conditions. At most, the circumstances, particu-lar1k the timing of the meeting and the discharge followingthe employees' gripe session at coffee on August 26. might307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport an inference of knowledge concerning the conver-sations held by employees that morning. However, I amunwilling to infer such knowledge.The asserted phone call from Sister Reginald occurredearlier than the housekeepers' coffeebreak and could nothave related the conversation engaged in that morning.Further, the particular gathering supposedly overheard bySister Reginald's executive secretary was not identified asone in which the housekeepers also discussed their job-re-lated dissatisfactions. Significantly, the reported conversa-tion involved the offense of "gossip" and "inappropriatetalking," something for which Zagacki was a well-knownand admitted offender. This alone might justify her selec-tion from among the group for discharge for this offense.Clearly, a complaint from the administrator of the hospitalwould warrant serious consideration and immediate actionby the contracting company's on-premises director.Further, if in fixing the cause for discharge Glass wasattempting to conceal his real reason, the contact by thelobby housekeeper's husband the evening before would ap-pear to be a more reasonably inferred causative factor.That this was uppermost in Glass' mind at the time is evi-denced by the fact that the subject of gossip concerning therumored illicit affair was admittedly the subject of discus-sion as soon as the supervisor left Glass' office at the time ofdischarge. Finally, although the long history of reprimandsfor excessive talking might ordinarily diminish the serious-ness of this fault as cause for discharge, the prominence thatoffense took in both of the recent telephone calls receivedby Glass amply supports an inference that Zagacki was fi-nally discharged for this reason rather than for her part inthe "gripe sessions" of housekeepers.CONCLUSIONS OF LAWV1. Respondent is an employer within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. It has not been established by a preponderance of thecredible evidence that the Respondent engaged in the un-lawful conduct alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'It is hereby ordered that the complaint herein be, and thesame hereby is, dismissed in its entirety.'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.308